           Case 1:15-cr-00096-DAD-BAM Document 79 Filed 08/11/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DENNIS LEWIS
   Special Assistant U.S. Attorney
 3 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 4 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 5 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
                                 IN THE UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00231-NONE-SKO
                                                                  1:15-CR-00096
13                                Plaintiff,
                                                         AMENDED STIPULATION REGARDING
14                          v.                           EXCLUDABLE TIME PERIODS UNDER SPEEDY
                                                         TRIAL ACT; FINDINGS AND ORDER
15   JAMES JOHNSON,
                                                         DATE: August 18, 2021
16                                Defendants.            TIME: 1:00 p.m.
                                                         COURT: Hon. Sheila K. Oberto
17

18          This case is set for status conference on August 18, 2021. On May 13, 2020, this Court issued
19 General Order 618, which suspends all jury trials in the Eastern District of California “until further

20 notice.” Under General Order 618, a judge “may exercise his or her authority to continue matters,

21 excluding time under the Speedy Trial Act with reference to the court’s prior General Order 611 issued

22 on March 17, 2020 . . . with additional findings to support the exclusion in the Judge’s discretion.”

23 General Order 618, ¶ 6 (E.D. Cal. May 13, 2020). In addition, any judge “may order case-by-case

24 exceptions” to General Order 618’s provisions “at the discretion of that Judge or upon the request of

25 counsel, after consultation with counsel and the Clerk of the Court to the extent such an order will

26 impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020). This and previous

27 General Orders were entered to address public health concerns related to COVID-19.

28          Although the General Orders address the district-wide health concern, the Supreme Court has

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:15-cr-00096-DAD-BAM Document 79 Filed 08/11/21 Page 2 of 5


 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

10 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

11 the ends of justice served by taking such action outweigh the best interest of the public and the

12 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

13 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

14 ends of justice served by the granting of such continuance outweigh the best interests of the public and

15 the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

21 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

22 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

23 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

24 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

25           In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

27 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

28           1
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:15-cr-00096-DAD-BAM Document 79 Filed 08/11/21 Page 3 of 5


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for status on August 18, 2021.

 7          2.     By this stipulation, defendant now moves to continue the status conference until

 8 September 15, 2021, and to exclude time between August 18, 2021, and September 15, 2021, under

 9 Local Code T4.

10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)        The government has represented that the discovery associated with this case

12          includes investigative reports and photographs. All of this discovery has been either produced

13          directly to counsel and/or made available for inspection and copying. Additionally, the parties

14          have engaged in plea negotiations and the government has provided a plea agreement.

15                 b)        Counsel for defendant desires additional time to review discovery, conduct

16          investigation, and finalize plea negotiations. The parties have engaged in further research and

17          investigation on a number of issues related to a resolution, including potential suppression issues.

18          The parties have moved forward in their discussions and investigation, but need additional time

19          to complete that. Since the last stipulation was filed, the parties have engaged in additional

20          investigation, legal research and review of discovery, and are close to a meeting of the minds for

21          a resolution.

22                 c)        Counsel for defendant believes that failure to grant the above-requested

23          continuance would deny him/her the reasonable time necessary for effective preparation, taking

24          into account the exercise of due diligence.

25                 d)        The government does not object to the continuance.

26                 e)        Based on the above-stated findings, the ends of justice served by continuing the

27          case as requested outweigh the interest of the public and the defendant in a trial within the

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:15-cr-00096-DAD-BAM Document 79 Filed 08/11/21 Page 4 of 5


 1          original date prescribed by the Speedy Trial Act.

 2                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 3          et seq., within which trial must commence, the time period of August 18, 2021 to September 15,

 4          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 5          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 6          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 7          interest of the public and the defendant in a speedy trial.

 8          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 9 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

10 must commence.

11          IT IS SO STIPULATED.

12

13
     Dated: August 11, 2021                                   PHILLIP A. TALBERT
14                                                            Acting United States Attorney
15
                                                              /s/ KIMBERLY A. SANCHEZ
16                                                            KIMBERLY A. SANCHEZ
                                                              Assistant United States Attorney
17

18
     Dated: August 11, 2021                                   /s/ JOHN MEYER
19                                                            JOHN MEYER
20                                                            Counsel for Defendant
                                                              JAMES JOHNSON
21

22

23
                                            FINDINGS AND ORDER
24
            IT IS SO ORDERED.
25

26
     DATED: 8/11/2021
27                                                      THE HONORABLE SHEILA K. OBERTO
                                                        UNITED STATES MAGISTRATE JUDGE
28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:15-cr-00096-DAD-BAM Document 79 Filed 08/11/21 Page 5 of 5


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME   5
     PERIODS UNDER SPEEDY TRIAL ACT
